Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (Japan Pat Doc.2012153581A) (of record), hereinafter Nomura et al.
Nomura et al teach a method for manufacturing an aluminum circuit board (Cf. e.g. paragraphs [0002], [0013]-[0014] and [0022]-[0037]). More specifically Nomura et al teach a method of manufacturing an aluminum circuit board which includes the steps of spraying a gas heated to 200 to 400°C with aluminum powder from a nozzle of a spray gun, wherein aluminum powder/particles are accelerated to supersonic speed. This method allows the gas and aluminum powder to collide with a ceramic substrate to form an aluminum coating film on the substrate. The aluminum powder can be pure aluminum or Al-Mg alloys. Additionally Nomura et al teach cold spraying at a relatively low-temperature in which the sprayed powder does not impinge onto the ceramic substrate in a molten state. The aluminum particles having a critical speed below which the particles/powder cannot be deposited on a substrate to form a coating. In the method taught by Nomura the critical speed for the particles/powder to form a coating is about 450-800 m/s (see High Velocity Oxygen-fuel Technology and Applications, Bohn, Cha et al., pages 4-7, National Defense Industry Press, July 31, 2013). It would have been obvious therefore that at least a portion of the metal powder should also fall within the ranges of the temperature and speed defined in Claim 1 inasmuch as Nomura does not teach that if the working gas exceeds 400° C the invention will not work. Nomura et al teach that an old spray device can be clogged (Cf. Para (0032).  That is, an upper limit for the temperature of the aluminum particles is not 400° C. This temperature is not a critical part of the invention. The temperature which can be used by Nomura et al is a function of the cold spray device.  As further applied to Claim 2 the limitations recited therein are held to have been obvious in view of Nomura et al. at least because at least a portion of the speeds taught by Nomura et al. are within the speeds recited by applicant. (Cf. para. (0047).  As further applied to Claim 3 and Claim 4 Nomura et al teach that the particle size of aluminum powder is in the range of 20-70 micrometers, and preferably, in the range of 40-50 micrometers. The limitations recited in said Claim 3 and Claim 4 are held to have been obvious in view of Nomura et al. inasmuch as Nomura et teach that their particle/powder sizes are in the range of 20-70 micrometers and preferably, in the range of 40-50 micrometers. (Cf. Para (0027)), As further applied to Claims 5 and 6 these claims are directed to a method for manufacturing an aluminum circuit board. Inasmuch as Nomura et al teach a method for manufacturing an aluminum coated substrate e. g. which can be a circuit board (Cf. paragraphs [0002], [0013]-[0014] and [0022]-[0037] , teach applying a cold spraying method, which sprays a working gas heated to 200 to 400 °C wherein aluminum powder from a spray gun nozzle at a supersonic speed in the nozzle allows the aluminum powder to collide with a ceramic substrate so as to form an aluminum coating film on the ceramic substrate and also teach that aluminum powder could be pure aluminum, Al-Mg series/alloys and that the particle size of aluminum powder is in the range of 40-50 micrometers and that cold spraying is performed at a relatively low-temperature spraying method, in which the sprayed powder does not arrive at a molten state wherein the aluminum particle/powder speed has a critical speed below the particles/powder cannot be deposited on a substrate to form a coating; and wherein the critical speed for the particles to form a coating is 450-800 m/s (see High Velocity Oxygen-fuel Technology and Applications, Bohn, Cha et al., pages 4-7, National Defense Industry Press, July 31, 2013) independent Claim 5 is held to have been obvious in view of Nomura et al.  Claim 6.differs only from Claim 5 in that the ratio of the metal powder of which temperature at a time point of reaching the surface of the ceramic base material is lower than the temperature of the metal powder, and the ratio of the metal powder of which temperature at the time point of reaching the surface of the ceramic base material is higher than the melting point of the metal powder  A POSITA would have determined that the problem actually solved by Claim 6 (as well as Claim 5). During the cold spraying process, the sprayed powder is required to reach a state which is not in a melting state.  Moreover the metal powder would have been necessary that the temperature of the sprayed powder be above a predetermined temperature but below the metal’s melting point so that the metal powder could be coated onto the substrate efficiently .Since it cannot be ensured that all of the powder is in a temperature within this range during the spraying process but in order to obtain a dense coating while improving the utilization rate of the powder by a cold spraying, one must provide that the ratio of the metal powder of which temperature at a time point of reaching the surface of the ceramic base material is lower than a predetermined temperature of the metal powder and that the ratio of the metal powder of which temperature at the time point of reaching the surface of the ceramic base material is higher than a predetermined temperature but lower than the melting point of the metal particles/powder. The limitations recited in said Claim 6 (as well as the limitations in Claim 5) are held to have been obvious in view of Nomura et al.  As further applied to Claims 7 and 8 inasmuch as Nomura et al teach that the aluminum powder can be an aluminum alloy (Cf. para (0012)) or an Al-Mg alloy (Cf. para (0027)) a POSITA could have spray a heated second metal or metal alloy e.g. Al-Mg alloy powder containing aluminum particles to a surface of the metal layer, so as to form a second metal layer onto a circuit board.  Moreover a POSITA could have chosen Al-Mg alloy as the first metal and cold sprayed aluminum alloy particles onto the Al-Mg layer or vice versa. The limitations recited in said Claims 7 ad 8 are therefore held to have been obvious in view of Nomura et al. As applied to Claims 9 and 10 inasmuch Claims 9 and 10 are directed to an aluminum circuit board which is produced by means of a metallization method and the metallization method taught by Nomura et al is being construed as a “warm method”  the limitations in Claims 9 and 10 are held to have been obvious. With respect to the limitation of ... the electrical resistivity being less than or equal to 5 X 10-8 ᾨm (in Claim 9) this resistivity would inherently result when the Al powder s properly directed onto the ceramic substrate The resistivity value which is a function of the aluminum deposition onto the ceramic substrate would have been a natural result of the “warm spraying method” process taught by Nomura et al. As further applied to Claim 10 inasmuch as Nomura et al teach that the ceramic substrate with bonded metallic powder can be used for a circuit board (Cf. Para [0002]) the limitation recited in said Claim 10 is held to have been obvious in view of Nomura et al. As further applied to Claim 11 although the limitation with respect to a more specific temperature range of the aluminum particles do not overlap with the temperature range of what Nomura et al teach  it is held that the temperature range limitation recited in Claim 11 would have been obvious in view or Nomura et al because Nomura et al only uses their lower temperature range to coat the substrate because these inventors are  using a different type of nozzle than applicant uses or the substrate material is more fragile than what applicant is using. There is nothing in the Nomura et al teaching to suggest that for example 400° C is the absolute highest temperate that Nomura et al can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Nomura et al teaching that there would be unexpected results In the temperatures of the aluminum particles used by Nomura et al would have been higher than what Nomura et al taught.  Although the critical velocity of the metal powder is not explicitly taught by Nomura et al (although Nomura et al do teach that the velocity is supersonic (Cf. e.g. para[0009]) and although Nomura et al teach that the working gas is heated between 200 to 400° C (but can be higher if different nozzle/s was/were used) a POSITA would have been able to provide a method wherein the temperature of the metal powder is higher than 450° C and lower than or equal to 600° C and the velocity of the metal particles was greater than or equal to 750 m/s and less than or equal to 900 m/s. That is the limitations recited in said Claim 11 are held to have been obvious in view of Nomura et al.. As applied to Claim 12 and 13 it is old or conventional  to use a sprayer  comprising a tubular body including an outlet nozzle and a barrel portion wherein the outlet nozzle includes a divergent nozzle, the barrel portion is a straight cylindrical barrel connection to the outlet nozzle in a continuous manner and the metal powder is fed from a powder feed provided between the  outlet nozzle and the barrel portion to the inlet of the barrel portion. (Cf. e.g. Pat No 5,302,414, Figure 1).   Claims 12 and 13 are held to have been obvious in view of Nomura et al.                         
Claims 1-5. 9, 10, 12 and 13 are further rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (JP 2009-206443 A) (of record), in view of Morelli et al (Pat. Pub. 2003/0175559 A1).
Yamaguchi et al teach the process of producing a ceramic circuit board (abstract). Additionally Yamaguchi et al teach the process of forming a conductive layer (metal layer) on ceramic/electrical circuit board/substrate wherein the metal layer is formed from conductive metal particles such as inter alia an Al or Al alloy. Additionally Yamaguchi et al teach that the process includes cold spraying Al alloy particles by accelerating powder/particles at speeds of between 250-1200 m/sec [Cf. para 0015]. after the metal particles are heated using gas at temperature 20-400°C. (Cf. para [0014].  Morelli et al teach that it is well-known to spray a coat of particle mixtures with speed of 300-1200 m/sec [Cf. Para 0027)] with a gas heated to a temperature from 100-1700°C [0032]. Additionally Morelli et al teach post annealing Al or Al alloy film onto a ceramic substrate using an inert gas (atmosphere) [0040] at a temperature 550°C [0035]. Additionally Morelli et al teach that the particle size of the Al or Al particles range from 1-110 micron [0029]. A  person having ordinary skill in the art before the effective date of the claimed invention i.e. a  POSITA would have been able to combine Yamaguchi et al with Morelli et al to spray heated metal powder containing Al particles and/or Al alloy particles onto a ceramic base material forming an Al layer on the surface of the ceramic base material, wherein the temperature of at least part of the metal powder is higher than or equal to 450° C but lower than or equal to the melting point of the metal powder at a time of reaching the surface of the ceramic base material wherein the velocity of at least a part of the metal powder is greater than or equal to 450 m/s and less than or equal to 1000 m/s at the point of reaching the surface of the ceramic material. It would have been obvious to provide that at least a portion of the metal powder should fall within the ranges of the temperatures and speeds recited in Claim 1. That is, an upper limit for the temperature of the aluminum particles would have been no higher than 400° C because this temperature is a critical part of the invention. The temperature which can be used by Yamaguchi et al is a function of the substrate material or whether the particles will be oxidized before they are deposited as metal (Cf. para. [0030]). Also in Morelli et al’s teaching the temperature of the gas can range from 100 to 3000° C (Cf. para [0023]).  There is nothing in the Yamaguchi et al or the Morelli et al teaching to suggest that 400° C is the absolute highest temperate that Yamaguchi et al or Morelli et al can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Yamaguchi et al or the Morelli et al teaching that there would be unexpected results In the temperatures of the aluminum particles used by Yamaguchi et al or Morelli et al would have been higher than what Yamaguchi et al et al have taught. As further applied to Claim 2 inasmuch as Yamaguchi et al teach that the process includes cold spraying Al alloy particles by accelerating the particles at speed of 250-1200 m/sec (Cf. para.[0015]) after  the metal particles are heated using gas at temperature 20-400°C and Morelli et al teach that spraying coat Al or Al alloy particles with speed of 300-1000 m/sec is old (Cf. para [0011]) with a gas heated to a temperature from 100-1000°C (Cf. para.[0023]) the limitations recited in said Claim 2 are held to have been obvious in view of the Yamaguchi et al/Morelli et al combination. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05)). As further applied to Claims 3 and 4 inasmuch as Morelli et al teach that the particle size of the Al or Al particles range from 1-10 micron (Cf. para.[0029]) and Yamaguchi et al teach using an aerosol which contains metal particle/powder with diameters ranging from  2-30 microns (Cf. para [0015\), a POSITA would have been able provide a metal particle/powder distribution in which the diameter D10  which is the diameters of 10% of the sample’s mass are greater than or equal to 10 microns and the reminder i.e. 90% of the particles, i.e. Dgo, have diameters of less than or equal to 50 microns. Claims 3 and 4 therefore are held to have been obvious in view of the Yamaguchi et al/Morelli et al combination. As further applied to independent Claim 5 the rejection of this claim is substantially the same as that of independent Claim 1.Inasmuch  as independent Claim 5 has the similar limitations of  independent Claim 1. It is held to have been obvious to manufacture an Al circuit board including a step of spraying a heated metal powder containing Al particles and/or Al alloy particles to a ceramic base wherein the metal  powder is sprayed to the ceramic base material by being heated and accelerated by the warm spraying method where the particle diameter of D1o which means that 10% of the mass is greater than 10 u and D90 which means that 90 % of the mass of the Al powder the diameter is less than or equal to 50 u wherein the metal powder that is sprayed onto the ceramic base material wherein the ratio of the metal powder of which temperature at the time of reaching the surface of the ceramic base material is lower than 450° C is less than or equal to 10 mass % and the ratio of the metal powder at which temperature at the time of reaching the surface of the ceramic base material is higher than or equal to 450° C less than or equal to 10 mass percent and the temperature of the rest of the metal powder at the time point of reaching the surface of the ceramic material is higher than or equal to 450° C and lower than or equal to the melting point of the of the metal powder and the velocity of at least a part of the metal powder is greater than or equal to 450 m/s and less than or equal to 1000 m/s at the time point of reaching the surface of the ceramic base material. The rationale for thus obviousness conclusion is that in addition that the two teaching are combinable the Yamaguchi et al/Morelli et al combination at least suggests each the steps of applicant’s alleged invention in said Claim 5. There is nothing in the Yamaguchi et al or the Morelli et al teaching to suggest that for example 400° C is the absolute highest temperate that Yamaguchi et al or Morelli et al can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Yamaguchi et al or the Morelli et al teaching to show that there would be unexpected results In the temperatures of the aluminum particles used by Yamaguchi et al or Morelli et al teaching would have been higher than what Yamaguchi et al or Morelli et al have taught. As further applied to Claims 9 and 10 (which are both article/product claims) either or both Yamaguchi et al and Morelli et al teach each of.the elements/structure that are recited in Claims 9 and 10. That is Yamaguchi et al teach a circuit board. a ceramic base, an initial starting material including a metal powder and a metal layer on the ceramic base material and the like. With respect to the limitation of ... the electrical resistivity being less than or equal to 5 X 10-8 ᾨm this resistivity would result when the Al powder is properly coated/deposited on the ceramic substrate That is this resistivity value would have been a natural result of Yamaguchi et al/ Morelli et al process. The limitations recited in said Claims 9 and 10 are therefore held to have been obvious in view of the Yamaguchi et al/Morelli et al combination.  As further applied to Claim 11 although the limitation with respect to a more specific temperature range of the aluminum particles do not overlap with the temperature range of what Yamaguchi et al teach but which temperature range in included in the Morelli et al teaching but Yamaguchi et al do teach the velocity range which applicant recites in said Claim 11  it is held that the temperature range limitation and velocity range limitation recited in Claim 11 would have been obvious in view of Yamaguchi et al/Morelli et al combination only because Yamaguchi et al only uses their lower temperature range to coat the substrate because these inventors are  using a different type of substrate material is more fragile than what applicant is using.  Moreover Yamaguchi et al is concerned about oxidizing the aluminum particles before they are deposited on the substrate. There is nothing in either the Yamaguchi et al or the Morelli et al teaching to suggest that for example 400° C is the absolute highest temperate that the metal can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Yamaguchi et al teaching that there would be unexpected results In the temperatures of the aluminum particles used by Yamaguchi et al would have been higher than what Yamagushi et al has taught. Claim 11 is held therefore to have been obvious in view of the Yamaguchi et al/Morelli et al combination. As applied to Claim 12 and 13 it is old or conventional  to use a sprayer  comprising a tubular body including an outlet nozzle and a barrel portion wherein the outlet nozzle includes a divergent nozzle, the barrel portion is a straight cylindrical barrel connection to the outlet nozzle in a continuous manner and the metal powder is fed from a powder feed provided between the  outlet nozzle and the barrel portion to the inlet of the barrel portion. (Cf. e.g. Pat No 5,302,414, Figure 1). Claims 12 and 13 are held to have been obvious in view of Nomura et al.                         
Claims 6-8 are further rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al in view of Morelli et al. and further taken in view of Hirano et al (JP 2013-067825 A). The teachings off Yamaguchi et al and Morelli et al have already been provided and are not repeated. As further applied to Claim 6 this claim is directed to a method for manufacturing a circuit board. Inasmuch as each of the three cited prior art documents et al teach a method for manufacturing a circuit board, teach a method of manufacturing an aluminum circuit board which includes applying a cold spraying method, which sprays a heated gas and aluminum powder from a spray gun nozzle  teach providing a supersonic speed from a nozzle and allowing the gas and aluminum powder to collide with a ceramic substrate so as to form an aluminum coating film on the ceramic substrate, i.e. the three prior art teachings are all held to be analogous art  and inasmuch as at least Hirano et al teach that coating layer can be pure aluminum, magnesium. alumina,  magnesia, titania and other ceramic compositions, teach that the average particle size of aluminum powder is in the range of 5-100 micrometers and teach that cold spraying is performed at a relatively low-temperature spraying method, in which the sprayed powder does not arrive in a molten state wherein the aluminum particle/powder speed has a critical speed below the particles/powder cannot be deposited on a substrate to form a coating; and wherein there is a  critical speed for the particles to form a coating the limitations recited in said Claim 6 are held to have been obvious in view of the Yamaguchi et al/ Morelli et al/. Hirano et al combination.  Claim 6. differs only from Claim 1 in that the metal powder is a predetermined mixture of  different metal powders. However a POSITA would have determined that when a predetermined amount of Mg is added to the aluminum particles and the resultant mixture is sprayed on the ceramic base at a temperature of equal to or higher than 450 °C and lower than or equal to the melting point of the mixture the mixture would coat the substrate with the aluminum-magnesium alloy. That is that during the cold spraying process, the sprayed powder is required to reach a substrate wherein the particles are below the metal’s melting point. Since it cannot be ensured that all of the powder is in a temperature within this range during the spraying process but in order to obtain a dense coating while improving the utilization rate of the powder by cold spraying, one would provide that the ratio of the metal powder of which temperature at a time point of reaching the surface of the ceramic base material is lower than a predetermined temperature of the metal powder and that the ratio of the metal powder of which temperature at the time point of reaching the surface of the ceramic base material is higher than a predetermined temperature but lower than the melting point of the metal particles/powder. Therefore, the limitation recited in said Claim 6 is held to have been obvious in view of the Yamaguchi et al/Morelli et al./Hirano et al combination. As further applied to Claims 7 and 8 neither Yamaguchi et al nor Morelli et al) teach coating of a second Al metal layer on the Al alloy layer. However Hirano et al teach the process of spray coating an intermediate layer (12) on a base material (substrate 11) then spraying a coating layer (13) on the intermediate layer (12) comprising metal alloy powder ( Cf. abstract), wherein the intermediate layer is made from Al alloy and the sprayed coating layer is made from aluminum  A person having ordinary skill in the art before the effective date of the claimed invention would combine Yamaguchi et al,  Morelli et al. and Hirano et al to spray coat a second Al coating onto the Al alloy layer, to provide a coating having a corrosion resistance, heat resistance and wear resistance to the ceramic circuit (Cf. para.[0024]).  Neither Morelli et al nor Hirano et al teach the sprayed Al layer thickness in said Claim 8. However Hirano et al teach a process of coating a metal layer by spraying the metal powder containing an Al, accelerating the Al powder to a velocity of 340 m/s as well as heating the compressed gas from 300 to 900°C to provide an alumina layer of 400 սm. Claim 8 are held to have been obvious in view of the Yamaguchi et al/Morelli et al./Hirano et al combination.
 Claims 1-13 are further rejected under 35 U.S.C. 103 as being unpatentable over Alkhimov  et al (Pat No.5,302,414), hereinafter Alkhimov et al. in view of Nomura et al or vice versa.
Alkhimov et al teach gas-dynamic spraying method for applying a coating to an article. Metal, alloy or polymer particles having sizes of about 1 to about 50 microns are mixed in a gas. The gas and particles are formed into a supersonic jet having a temperature considerable below a fusing temperature of the powered material and a velocity of from 300 to about 1.200 m/sec. The jet is directed against an article of a metal, alloy or dielectric. (Cf. abstract). Additionally Alkhimov et al teach a metering feeder having a casing incorporating a hopper for a powder communicating with a means for metering the powder formed as a drum having depressions in its cylindrical surface and a mixture chamber and provided with a nozzle for accelerating powder particles communicating with the mixing chamber, a source of compressed gas to the mixing chamber and a means connected thereto for supplying the compressed gas to the mixing chamber. Additionally Alkhimov et al teach a particle flow controller which controls the flow rate of the particles. (Cf. col. 5) Additionally Alkhimov et al teach that the spraying method is applicable to metals as depicted in Table 1

    PNG
    media_image1.png
    191
    256
    media_image1.png
    Greyscale
   Table 1         
The teaching of Nomura et al has already been provided and is not repeated.
It would have been obvious to one of ordinary skill in this art to combine the two teachings and manufacture an Al circuit board (taught by Nomura et al) including a step of spraying a heated metal powder containing Al particles and/or Al alloy particles to a ceramic base  wherein the temperature of at least part of the metal  particles is higher than or equal to 450° C of the metal powder at the time point of reaching the surface of the ceramic material and the velocity of at least a part of the metal powder is greater than or equal to 450 m/s and less than or equal to 1000 m/s at the time point of reaching the surface of the ceramic base material. The rationale for thus obviousness conclusion is that in addition that the teachings are combinable because the teachings both are directed to placing metal particles onto a substrate using a high velocity with a relatively low temperature.  As further applied to Claim 2 Nomura et al teach that the aluminum particles having a critical speed below which the particles/powder cannot be deposited on a substrate to form a coating and that the critical seed for the particles/powder to form a coating is 450-800 m/s (see High Velocity Oxygen-fuel Technology and Applications, Bohn, Cha et al., pages 4-7, National Defense Industry Press, July 31, 2013). Alkhimov et al teach that the particles’ critical speed is from 300 to about 1.200 m/sec. Since the limitations recited in Claim 2 are with the limits of the applied prior art it is held to have been obvious that at least a portion of the speeds are taught by Nomura et al (as well as Alkhimov et al) are within the speeds recited by applicant. As further applied to Claims 3 and Claim 4 Nomura et al teach that the particle sizes of aluminum powder is in the range of 20-70 micrometers, and preferably, in the range of 40-50 micrometers. Alkhimov et al teach that the particle sizes range from about 1 to 50 microns. Since the limitations recited in Claims 3 and 4 are with the limits of the applied prior art it is held to have been obvious that at least a portion of the particle sizes are taught by Nomura et al (as well as Alkhimov et al) are within the sizes recited by applicant. As further applied to independent Claim 5 for  substantially the same reasons that Claim 1 is held to have been obvious in view of Nomura et al./Alkhimov et al combination  independent Claim 5 is held to have been obvious in view of Nomura et al./Alkhimov et al. It is held to have been obvious to manufacture an Al circuit board including a step of spraying a heated metal powder containing Al particles and/or Al alloy particles to a ceramic base wherein the metal  powder is sprayed to the ceramic base material by being heated and accelerated by the warm spraying method where the particle diameter of D1o which means that 10% of the mass is greater than 10 u and D90 which means that 90 % of the mass of the Al powder the diameter is less than or equal to 50 u wherein the metal powder that is sprayed onto the ceramic base material wherein the ratio of the metal powder of which temperature at the time of reaching the surface of the ceramic base material is lower than 450° C is less than or equal to 10 mass % and the ratio of the metal powder at which temperature at the time of reaching the surface of the ceramic base material is higher than or equal to 450° C less than or equal to 10 mass percent and the temperature of the rest of the metal powder at the time point of reaching the surface of the ceramic material is higher than or equal to 450° C and lower than or equal to the melting point of the of the metal powder and the velocity of at least a part of the metal powder is greater than or equal to 450 m/s and less than or equal to 1000 m/s at the time point of reaching the surface of the ceramic base material. The rationale for thus obviousness conclusion is that in addition that the two teaching are combinable the Alkhimov et al/Nomura et al combination at least suggests each the steps of applicant’s alleged invention in said Claim 5. There is nothing in the Alkhimov et al or the Nomura et al teaching to suggest that for example 400° C is the absolute highest temperate that Alkhimov  et al or Nomura et al can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Alkhimov et al or the Nomura et al teaching to show that there would be unexpected results In the temperatures of the aluminum particles used by Alkhimov et al or Nomura et al teaching would have been higher than what Alkhimov et al or Nomura et al have taught.                                   As further applied to Claim 6  Claim 6 only differs from Claim 5 in that the ratio of the metal powder of which temperature at a time point of reaching the surface of the ceramic base material is lower than the temperature of the metal powder, and the ratio of the metal powder of which temperature at the time point of reaching the surface of the ceramic base material is higher than the melting point of the metal powder  However a POSITA would have determined that the problem solved by Claims 5 and 6. That is that during the cold spraying process, the sprayed powder is required to reach a state which is not in a melting state and that it would have been necessary that the temperature of the sprayed powder be above a predetermined temperature but below the metal’s melting point. Both Nomura et al and Alkhimov et al explicitly teach this.  Since it cannot be ensured that all of the powder is in a temperature within this range during the spraying process but in order to obtain a dense coating while improving the utilization rate of the powder by a cold spraying, one must provide that the ratio of the metal powder of which temperature at a time point of reaching the surface of the ceramic base material is lower than a predetermined temperature of the metal powder and that the ratio of the metal powder of which temperature at the time point of reaching the surface of the ceramic base material is higher than a predetermined temperature but lower than the melting point of the metal particles/powder. The limitations recited in said Claims 5 and 6 are held to have been obvious in view of Nomura et al/Alkihimov et al. As further applied to Claim 7 inasmuch as Alkhimov et al teach that metal including copper, aluminum nickel (Cf. Table 2) and alloys can travel with a gas supersonic and critical speed while the metal or alloy particles are higher than a critical temperature but below their softening/melting temperature and efficiently coat a dielectric substrate the limitations recited in Claim 7 are held to have been obvious in view of Nomura et al/Alkhimov et al combination. As further applied to Claim 8 from Table 1 of Alkhimov et al one will observe that the coating thicknesses of the metal powder vary from 8-390 ս and since the thickness recited by applicant in said Claim 8 is within this range the limitation recited in said Claim 8 is held to have been obvious in view of the Alkhimov et al/Nomura et al combination. As further applied to Claims 9 and 10 (which are both article/product claims) either or both Nomura et al and Alkhimov et al teach each of .the elements/structure that are recited in Claims 9 and 10. That is Nomura et al teach a circuit board. a ceramic base, an initial starting material including a metal powder and a metal layer on the ceramic base material and the like. With respect to the limitation of ... the electrical resistivity being less than or equal to 5 X 10-8 ᾨm this resistivity would result when the Al powder is properly coated/deposited on the ceramic substrate That is this resistivity value would have been a natural result of Nomura et al/Alkhimov et al combination.process. The limitations recited in said Claims 9 and 10 are therefore held to have been obvious in view of the Nomura et al/Alkhimov et al combination. As further applied to Claim 11 although the limitation with respect to a more specific temperature range of the aluminum particles do not overlap with the temperature range of what Nomura et al or Alkhimov et al teach  nevertheless it is held that the temperature range limitation recited in Claim 11 would have been obvious in view of the Nomura et al/Alkhimov et al combination  because Nomura et al only uses their lower temperature range to coat the substrate because these inventors are  using a different type of nozzle than applicant uses or the substrate material is more fragile than what applicant is using. There is nothing in the Nomura et al or Alkihimov teaching to suggest that for example 400° C is the absolute highest temperate that Nomura et al can be raised in order for the cold spraying of aluminum will be successfully deposited into a dielectric substrate. Also there is nothing in the Nomura et al of Alkhimov et al teaching that there would be unexpected results In the temperatures of the aluminum particles used by Nomura et al or Alkhimov et al would have been higher than what Nomura et al or Alkhimov et al taught.  Although the critical velocity of the metal powder is not explicitly taught by Nomura et al or Alkhimov et al (although Nomura et al and Alkhimov et al do teach that the velocity is supersonic and although Nomura et al and Alkhimov et al teach that the working gas is heated between 200 to 400° C (but can be higher if different nozzle/s was/were used) a POSITA would have been able to provide a method wherein the temperature of the metal powder is higher than 450° C and lower than or equal to 600° C and the velocity of the metal particles was greater than or equal to 750 m/s and less than or equal to 900 m/s. That is the limitations recited in said Claim 11 are held to have been obvious in view of Nomura et al/Alkhimov et al combination. As applied to Claim 12 and 13 it is old or conventional  to use a sprayer  comprising a tubular body including an outlet nozzle and a barrel portion wherein the outlet nozzle includes a divergent nozzle, the barrel portion is a straight cylindrical barrel connection to the outlet nozzle in a continuous manner and the metal powder is fed from a powder feed provided between the  outlet nozzle and the barrel portion to the inlet of the barrel portion. (Cf. e.g. Pat No 5,302,414, Figure 1). Claims 12 and 13 are held to have been obvious in view of Nomura et al /Alkhimov et al combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
./CARL J ARBES/            Primary Examiner, Art Unit 3729